DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendments, remarks, etc.) filed on March 25, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The Claim Interpretation section in the previous office action regarding 35 U.S.C. 112(f) has been maintained.
The objections to the specification in the last office action have been withdrawn in light of the amendments to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
Claims 1 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0220275 to Hayakawa (hereinafter “Hayakawa’275”) in view of U.S. Publication 2010/0108248 to Hayakawa et al (hereinafter “Hayakawa’248”). 
Claim 1:  Hayakawa’275 discloses a method of producing a composite substrate (e.g. 5, in Fig. 2, see steps S1 to S6), comprising:
a bonding step of bonding a positively-polarized surface of a piezoelectric substrate (1), one surface of which is a negatively-polarized surface (e.g. 1B) and another surface of which is the positively-polarized surface (e.g. 1A, ¶ [0033]), to one surface of a support substrate (2) by a direct bonding method to produce the composite substrate (e.g. S2, Fig. 2, ¶ [0037]).
Claim 5:  Hayakawa’275 further discloses that the piezoelectric substrate is lithium tantalate, LiTaO3 (e.g. ¶ [0032]).
The support substrate (2) of Hayakawa’275 is clearly a different structural element than piezoelectric substrate (1), or is “not a piezoelectric substrate” (of 1).
However, if applicants’ intend for the meaning of “not a piezoelectric substrate” (line 5 of Claim 1) to be one where the support substrate cannot be composed of any piezoelectric material, then certainly Hayakawa recognized that this can be done in an 
Regarding Claim 5, by forming the support substrate of Si, Hayakawa’248 discloses that the support substrate is a “silicon substrate”.
Therefore, as best understood, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the support substrate of Hayakawa’275 can be made of Si that does not make-up a composition of piezoelectric material, as taught by Hayakawa’248, to provide a preferred material for the support substrate thereby forming an art-recognized equivalent composite substrate having the same purpose, e.g. SAW resonator.  By utilizing Si as the material of the support substrate, this would mean that the support substrate is “not a piezoelectric substrate”.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa’275 in view of Hayakawa’248, as applied to Claim 1 above, and further in view U.S. Patent 6,097,133 to Shimada et al (hereinafter “Shimada”).
Hayakawa’275, as modified by Hayakawa’248, disclose the claimed manufacturing method as relied upon above in Claim 1, further including that the support substrate can be made of silicon for the reasons previously discussed above.  Furthermore, the piezoelectric substrate and the silicon support substrate inherently each have a thermal expansion coefficient, based on their respective material compositions.
The modified Hayakawa’275 method does not teach that a thermal expansion coefficient of the Si support substrate is smaller a thermal expansion coefficient of the piezoelectric substrate.
Shimada discloses a property that a thermal expansion coefficient of the Si support substrate is smaller a thermal expansion coefficient of the piezoelectric substrate based on their materials (e.g. col. 20, lines 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in the modified Hayakawa’275 method, the thermal expansion coefficient of the Si support substrate would be smaller a thermal expansion coefficient of the piezoelectric substrate, on the basis of the property taught by Shimada.

Response to Arguments
Applicants’ arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
In Claim 1, applicants’ urge that the prior art does not teach “wherein the support…piezoelectric substrate” (line 5 of Claim 1). However, these limitations have been met in light of the teachings of Hayakawa’248.
In Claim 2, upon further consideration, the examiner is in agreement with the applicants’ arguments [pages 6 to 7 of submission] that neither Hayakawa’275, nor JP’888, disclose “an etching rate at which the negatively-polarized surface is etched with the strong acid is higher than an etching rate at which the positively-polarized surface is etched with the strong acid” (lines 7-9 of Claim 2).  Accordingly, the rejections applied to Claim 2 in the previous office action have been withdrawn. 
Regarding Claim 4, applicants’ urge that the rejection of Suzuki in view of Sugimoto should be withdrawn [pages 7 to 8 of submission].  However, the examiner urges that no such rejection was made in the previous office action.  Or that Suzuki and Sugimoto were not applied at all in the previous office action.

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicants’ amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896